Citation Nr: 0523559	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  05-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from March 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  
Specifically, in an April 2003 decision, the Cleveland RO 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected chronic 
anxiety and depressive disorder.  In a June 2003 
determination, the Cleveland RO redefined the veteran's 
service-connected psychiatric disability as post-traumatic 
stress disorder (PTSD) and awarded an increased rating of 
30 percent, effective from May 2002, for this disability.  

An October 2004 rating action increased the evaluation for 
PTSD to 50 percent, effective from April 2002.  Thereafter, 
due to a change in the veteran's address, his claims folder 
was transferred to the RO in St. Petersburg, Florida.  

In an August 2005 statement, the veteran's representative 
raised the matter of entitlement to service connection for 
residuals of head trauma, to include a seizure disorder.  
According to the representative, the veteran asserts that he 
sustained head trauma, including loss of consciousness and a 
fractured nose, as a direct result of a motor vehicle 
accident in which he was involved during his active military 
duty in England prior to his participation in the Allied 
invasion of Europe in June 1944.  The RO has not adjudicated 
this matter, and it is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  PTSD is manifested by complaints of impairment social 
functioning, a feeling of being easily startled, nightmares, 
flashbacks, hypervigilance, and sleep disturbances and by 
objective evaluation findings of some short-term memory 
impairment, depression, and anxiety.  However, occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships has not been shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in February 2003 and June 2004 in the 
present case, VA informed the veteran of the type of evidence 
necessary to support his increased rating claim.  In 
addition, VA notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
VA notified the veteran of his opportunity to submit "any 
additional information or evidence that . . . [he] want[ed] . 
. . [the agency] to try to get for . . . [him]" and "any 
other evidence or information that . . . [he] think[s] 
[would] support . . . [his] claim."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the April and June 2003 rating decisions, the 
October 2004 statement of the case (SOC), and the March 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his increased rating claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in June 2004 was not given prior to 
the first adjudication of the issue on appeal, the content of 
the notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional SSOC 
was provided to the veteran in March 2005.  

In addition, the veteran has been accorded pertinent VA 
examinations during the current appeal, and VA has obtained 
all evidence identified by him.  Consequently, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the issue on appeal.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by a June 1954 rating action, the RO in 
Newark, New Jersey granted service connection, and a 
10 percent disability evaluation (effective from September 
1953), for a conversion reaction.  By a June 1988 decision, 
the Newark RO redefined the veteran's service-connected 
psychiatric disorder as a chronic anxiety and depressive 
disorder but confirmed the 10 percent evaluation for this 
disability.  

In April 2002, the veteran filed his current claim for an 
increased rating for his service-connected psychiatric 
disability.  By the June 2003 rating action, the RO in 
Cleveland, Ohio redefined the veteran's service-connected 
psychiatric disability as PTSD and awarded an increased 
evaluation of 30 percent, effective from May 2002, for this 
disorder.  During the current appeal, and specifically by an 
October 2004 rating action, the RO in Newark, New Jersey 
awarded an increased evaluation of 50 percent, effective from 
April 2002, for the service-connected PTSD.  The veteran's 
PTSD remains evaluated as 50 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships, a 70 percent rating is 
warranted.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is representative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 71 to 80 is 
illustrative of (if present) transient symptoms and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  

The veteran claims that, as a result of his service-connected 
PTSD, he has no social relationships, is easily startled, and 
experiences nightmares, flashbacks, hypervigilance, and sleep 
disturbances.  In particular, his wife has observed that he 
talks in his sleep to fellow servicemen who have died and 
that he "jumps as if [he is] avoiding something horrible."  

The Board acknowledges that the veteran has exhibited some 
short-term memory impairment as well as some depression and 
anxiety (maintained by the veteran to be a 7 out of a scale 
of 1 to 10).  In addition, the veteran has reported that he 
gets approximately six hours of sleep per night with no 
sweats but with awakening every two hours, nightmares, 
yelling, and striking out at his wife.  Further, this 
symptomatology requires some medication.  Importantly, 
however, no other mental disorder symptoms were noted at the 
most recent evaluation of the veteran's service-connected 
PTSD in March 2005.  

Moreover, evaluation of the veteran's service-connected PTSD 
has also demonstrated good hygiene, appropriate attention to 
the basis activities of daily living, orientation times three 
(to person, place, and time), good eye contact, good impulse 
control, fluent and relevant speech, as well as no impairment 
of thought process or communication, panic attacks, 
psychosis, suicidal or homicidal ideation, inappropriate 
behavior, or obsessive ritualistic behavior.  The veteran has 
reported that his twin brother is his closest friend.  In 
addition, the examiner who conducted the most recent VA 
examination of the veteran's service-connected PTSD in March 
2005, concluded that the symptomatology shown on evaluation 
represented no more than moderate impairment in social 
functioning.  Thus, the examiner assigned a GAF score of 55, 
which is illustrative of moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).  See, Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  Further review of the claims folder 
indicates that the veteran's service-connected PTSD has 
required only very rare outpatient treatment.  

Significantly, occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships has not been shown.  
Consequently, a 70 percent evaluation for the veteran's 
service-connected PTSD is not warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a disability rating greater than 50 percent for the 
service-connected PTSD has not been presented.  The veteran's 
appeal regarding this claim must, then, be denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
PTSD has resulted in marked interference with his employment 
or have required frequent periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected PTSD has resulted 
in unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


